Case: 21-20528     Document: 00516395605          Page: 1    Date Filed: 07/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                   No. 21-20528                     July 15, 2022
                                                                   Lyle W. Cayce
                                                                        Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Huey P. Williams, Jr.,

                                                         Defendant—Appellant.


              Application for Certificate of Appealability from the
         United States District Court for the Southern District of Texas
                           USDC No. 4:18-CV-1976
                           USDC No. 4:14-CR-22-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam: *
          Huey P. Williams, Jr., proceeding pro se, unsuccessfully moved for
   28 U.S.C. § 2255 relief in the district court. Now, the attorney retained to
   represent Williams has filed a motion for leave to withdraw with an
   incorporated motion regarding a certificate of appealability (COA) and a brief


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20528        Document: 00516395605             Page: 2      Date Filed: 07/15/2022




                                        No. 21-20528


   relying on Anders v. California, 386 U.S. 738 (1967). Williams has not filed a
   response.
           Although Anders applies only to court-appointed counsel, retained
   counsel also have the “ethical obligations to refuse to prosecute a frivolous
   appeal.”      McCoy v. Court of Appeals, 486 U.S. 429, 436 (1988).
   Notwithstanding that the brief was prepared by retained counsel, this court
   could rely on it to determine if the appeal is indeed frivolous. See, e.g., United
   States v. Klarer, 2022 WL 963977 (5th Cir. 2022) (granting retained counsel’s
   Anders motion and dismissing appeal); United States v. Sanchez, 636 F. App’x
   622, 622 (5th Cir. 2016) (same). 1 Because Williams failed to respond or
   contest retained counsel’s motion, we have no need to consider whether he
   should be permitted to file a pro se motion for a COA or seek to find new
   counsel.      Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




           1
              Unpublished opinions issued on or after January 1, 1996, are not binding
   precedent, but they may be persuasive authority. Ballard v. Burton, 444 F.3d 391, 401 n.7
   (5th Cir. 2006); 5th Cir. R. 47.5.4.




                                              2